Citation Nr: 0629296	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 decision by the RO in Columbia, 
South Carolina, which found that new and material evidence 
had not been submitted to reopen the previously denied claim 
of entitlement to service connection for hearing loss.  

In an informal brief submitted to the Board in September 
2005, the veteran's representative raised the issue of 
entitlement service connection for tinnitus.  That issue is 
referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied the 
veteran's claim of service connection for hearing loss.  He 
was notified of this decision and of his appellate rights 
that same month.  The veteran did not file a timely appeal 
with respect to this issue, and this decision is final.

2.  The evidence associated with the claims file since the 
July 1997 rating decision is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The unappealed July 1997 rating decision, which denied 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  The evidence received since the July 1997 rating decision 
which relates to the issue of service connection for hearing 
loss is not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim by means of a letter issued 
in October 2004.  These letters notified the veteran of VA's 
responsibilities for obtaining information and evidence under 
the VCAA. Specifically, the letter explained that VA would 
help the veteran get existent evidence, but could not provide 
an examination until the claim was reopened; and that it was 
the veteran's responsibility to provide sufficient 
information for VA to obtain records.

The October 2004 letter told the veteran to submit any 
evidence in his possession that pertained to the claim.

The notice was provided prior to the initial adjudication.

In Kent v. Nicholson, 19 Vet. App. 20 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that when 
providing the notice required by the VCAA in a case involving 
the reopening of a finally denied claim, it is necessary in 
most cases, for VA to inform claimant of the specific 
elements that were found lacking when the claim was 
previously denied.  The October 2004 letter did this.

The Kent Court also held that in some cases it would be 
necessary to provide notice as to the need to submit new 
evidence.  The October 2004 letter contained this notice.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim to reopen, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The duty to notify has thus been fulfilled, as the VA 
specifically informed the veteran why his claim had been 
previously denied and explained what evidence must be 
submitted to reopen his finally disallowed claim to be 
reopened.  

The RO has also complied with the VCAA duty to assist the 
veteran with the development of his claim.  There are no 
reported outstanding records.  An examination or medical 
opinion is not required prior to receipt of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2006).

Factual Background

Evidence of record at the time of the July 1997 rating was as 
follows:

The October 1965 examination for entrance into service showed 
audiometric results of:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
15 (25)
5 (15)
60 (70)
60 (65)
LEFT
10 (25)
5 (15)
5 (15)
65 (75)
65 (70)

The numbers in parentheses are the results when American 
Standard Association units (in use by the service department 
prior to October 31, 1967 and by VA prior to June 30, 1966) 
are converted in International Standard Organization units 
used by the service department and VA after those dates.

The remainder of the service medical records contain no 
findings referable to hearing loss.

The veteran's September 1969 separation exam showed results 
of 15/15 for a whispered voice test.  No audiometric results 
were shown.  

A March 1977 private audio test showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
70
65
LEFT
15
15
15
70
70

A December 1996 VA audio examination summarized the veteran's 
test results as normal hearing at 2000 Hertz and below in 
both ears and a severe sensorineural hearing loss at 3000 and 
4000 Hertz in both ears.  Test results showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
85
85
LEFT
10
5
15
85
85

The July 1997 rating decision denied service connection for 
hearing loss due to lack of evidence that a pre-existing 
condition was permanently worsened as a result of service, 
noting that even the current VA exam, more than 25 years 
after service, revealed no significant increase in hearing 
loss from the veteran's entrance exam findings.  

The veteran was notified of this decision and of his 
appellate rights that same month.  The veteran did not file a 
timely appeal with respect to this issue and the decision is 
final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103. 

In July 2001, the veteran submitted a request to reopen the 
claim.  He contended that the Navy did not adhere to 
recommendations on his examination for enlistment that he 
avoid loud noises.  He pointed out that he was assigned to a 
flight line throughout his service.

In September 2004, the veteran a previously considered 
service medical record consisting of the report of the 
hearing examination conducted at the time of service entrance 
in October 1965.  

The veteran submitted results from a November 2004 private 
audio examination which showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
90
100
LEFT
20
20
20
90
85

In November 2004, the veteran reported for a VA audiology 
assessment.  The results showed he had a severe to profound, 
bilateral, high-frequency, sensorineural hearing loss above 
2000 Hertz.  Speech discrimination was mildly depressed in 
the right ear and within normal limits in the left ear.  
Otoscopy indicated normal appearing ear canals and tympanic 
membranes.  Immittance audiometry was consistent with the 
type and degree of hearing loss.  

Examination results showed the veteran's speech reception 
thresholds were 15 decibel hearing loss in the right ear and 
10 decibel hearing loss in the left ear.  His word 
recognition scores were 84 percent at 55 decibels in the 
right ear and 92 percent at 55 decibels in the left ear.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
85
95
LEFT
15
15
20
90
90

The diagnosis was a slight communication disorder due to a 
severe to profound high-frequency hearing loss which would 
not likely benefit from amplification and audiologic 
management.  The examiner reported normal hearing limits 
through 2000 Hertz.  However, hearing thresholds from 3000 
Hertz and above in both ears show little or no usable or 
aidable hearing.  

In his notice of disagreement and substantive appeal the 
veteran contended that his hearing loss was aggravated in 
service by the noise experienced on a flight deck.

Analysis

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  

If the notice of disagreement is not filed within one year 
from the date of mailing of the notice of the rating 
decision, the underlying decision "shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided in applicable statutes and regulations.  
38 U.S.C.A. §§ 7105(a), (b)(1), (c).  

With regard to reopening unappealed RO decisions, the Board 
shall reopen the claim and review the former disposition of 
the claim if new and material evidence is presented or 
secured with respect to a claim which has been disallowed.  
38 U.S.C.A. § 5108.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran filed his application to 
reopen prior to that date, the old definition of new and 
material evidence applies.

The old regulation provides that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present case, the July 1997 RO decision, which the 
veteran did not appeal, is the last final denial of the 
veteran's service connection claim.  Thus, the evidence to be 
reviewed for purposes of determining whether new and material 
evidence sufficient to reopen the claim has been received is 
the evidence that was associated with the record since July 
1997.  

At the time of the 1997 decision the law provided that 
veterans would be presumed to be in sound condition except 
for defects noted on the examination when the veteran was 
accepted for service.  38 U.S.C.A. § 1111 (West 2002).

Because hearing loss was identified on the examination for 
service entrance, the presumption of soundness is not 
applicable.

Service connection is granted for aggravation of a pre-
existing disability during service.  38 U.S.C.A. § 1153.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).  

In the July 1997 rating decision, the RO denied the veteran's 
claim of service connection because his hearing loss existed 
prior to service and there was no objective evidence of 
worsening of the pre-existing condition in service.  The 
evidence showed that even on the most recent examination more 
than 25 years after service, there was no significant 
increase in hearing loss from that of his entrance exam 
findings.  

The veteran did not file a notice of disagreement within one 
year from the date of mailing of the notice of the rating 
decision in July 1997.  Therefore, the underlying decision is 
final and binding and shall not be subject to revision on the 
same factual basis.  38 C.F.R. § 3.104(a).  

Despite the fact that the RO found new and material evidence 
and reopened the veteran's claim in the March 2005 statement 
of the case, the Board must initially determine whether new 
and material evidence has been submitted to reopen the claim 
for service connection for hearing loss regardless of the 
RO's determination.  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The duplicates of the veteran's service medical records are 
not "new", the November 2004 private audio examination and 
the November 2004 VA examination results are arguably "new" 
in that they were not previously submitted. However, the 
evidence is cumulative since the December 1996 examination 
had previously shown high frequency hearing loss many years 
after service.  Like the 1996 examination, the 2004 
examinations showed a somewhat higher level of high frequency 
hearing loss than was shown on the 1965 service entrance 
examination, but the post service-examinations said nothing 
about in-service aggravation of the pre-existing disability.  
This evidence is not probative, because it does not relate to 
the question of aggravation during service.

The veteran has made the new contention that his hearing loss 
was aggravated by being on a flight line during service.  
This contention cannot constitute new and material evidence, 
because as a lay person he is not competent to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because none of the evidence received since the prior final 
denial is new and material, the claim of service connection 
for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

In reaching this conclusion the Board has considered the 
doctrine of reasonable doubt, but because there is no 
evidence that could be considered new and material, the 
evidence is against reopening the claim.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for hearing loss, the claim is 
denied.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


